DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to independent claims 1, 9 and 17 in this examiner’s amendment was given via email by Benjamin J. Lehberger (Reg. #: 56217) on 08/24/2022.
The application has been amended as follows:

Listing of Claims:
1. (Currently Amended) A data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle, the method comprising: 
acquiring, by a data processing apparatus of the unmanned vehicle, driving data generated in an operating environment set in an unmanned vehicle during operation of the unmanned vehicle and type information of the operating environment, wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle, and driving data generated in the different operating environments are in different formats, wherein the driving data is generated by detection components of the unmanned vehicle and the operating environment comprises an operating system of the unmanned vehicle; 
acquiring, by the data processing apparatus, a data transformation logic corresponding to the type information from a pre-stored adaption repository, wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information; and 
transforming, by the data processing apparatus, a data structure of the driving data generated in the operating environment according to the data transformation logic corresponding to the type information to obtain unified data in compliance with a preset data structure, wherein data structures of obtained unified data in compliance with the preset data structure are identical for driving data generated in the different operating environments; 
performing, by the data processing apparatus, compressing to the unified data in compliance with the preset data structure to derive compressed data; and 
transmitting, by the data processing apparatus, the compressed data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on compressed data; 
wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the driving data generated in the operating environment; and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment; or 
recognizing the data structure information using a preconfigured recognition model to derive the type information of the operating environment, the preconfigured recognition model trained with data structure training information and its corresponding type training information of the unmanned vehicle operating environment.
2-3. (Cancelled)

4. (Currently Amended) The method according to claim 1, wherein the performing compressing to the unified data in compliance with the preset data structure to derive the compressed data comprises: scheduling the unified data in compliance with the preset data structure into parallel threads for the compressing to derive the compressed data.

5-8. (Cancelled)

9. (Currently Amended) A data processing apparatus based on an unmanned vehicle, which is applicable in the unmanned vehicle, the apparatus comprising: 
a memory and a processor, 
wherein the memory is configured to store computer instructions, the processor is configured to execute instructions stored in the memory to: 
acquire driving data generated in an operating environment set in an unmanned vehicle during operation of the unmanned vehicle and type information of the operating environment, wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle, and driving data generated in the different operating environments are in different formats, wherein the driving data is generated by detection components of the unmanned vehicle and the operating environment comprises an operating system of the unmanned vehicle; 
acquire a data transformation logic corresponding to the type information from a pre-stored adaption repository, wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information; and 
transform a data structure of the driving data generated in the operating environment according to the data transformation logic corresponding to the type information to obtain unified data in compliance with a preset data structure, wherein data structures of obtained unified data in compliance with the preset data structure are identical for driving data generated in the different operating environments; 
perform compressing to the unified data in compliance with the preset data structure to derive compressed data; and 
transmit the compressed data to a cloud server, and enable the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on compressed data; 
wherein the processor is configured to execute the instructions to: 
acquire data structure information of the driving data generated in the operating environment; and 
identify type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment; or 
recognize the data structure information using a preconfigured recognition model to derive the type information of the operating environment, the preconfigured recognition model trained with data structure training information and its corresponding type training information of the unmanned vehicle operating environment.

10-11. (Cancelled)

12. (Currently Amended) The apparatus according to claim 9, wherein the processor is configured to execute the instructions to: 
schedule the data in compliance with the preset data structure into parallel threads for the compressing to derive the compressed data.

13-16. (Cancelled)

17. (Currently Amended) A non- volatile storage medium, comprising: a non-transitory computer readable storage medium; and computer instructions stored in the non-transitory computer readable storage medium, the computer instructions being configured to implement the data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle, the method comprising: 
acquiring, by a data processing apparatus of the unmanned vehicle, driving data generated in an operating environment set in an unmanned vehicle during operation of the unmanned vehicle and type information of the operating environment, wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle, and driving data generated in the different operating environments are in different formats, wherein the driving data is generated by detection components of the unmanned vehicle and the operating environment comprises an operating system of the unmanned vehicle; 
acquiring, by the data processing apparatus, a data transformation logic corresponding to the type information from a pre-stored adaption repository, wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information; and 
transforming, by the data processing apparatus, a data structure of the driving data generated in the operating environment according to the data transformation logic corresponding to the type information to obtain unified data in compliance with a preset data structure, wherein data structures of obtained unified data in compliance with the preset data structure are identical for driving data generated in the different operating environments; 
performing, by the data processing apparatus, compressing to the unified data in compliance with the preset data structure to derive compressed data; and 
transmitting, by the data processing apparatus, the compressed data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on received compressed data; 
wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the driving data generated in the operating environment; and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment; or 
recognizing the data structure information using a preconfigured recognition model to derive the type information of the operating environment, the preconfigured recognition model trained with data structure training information and its corresponding type training information of the unmanned vehicle operating environment.

Allowable Subject Matter
Claims 1, 4, 9, 12 and 17 respectively are allowed and renumbered as claims 1-5 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The two closest prior arts the examiner found are Zhu (WO 2019/127229 A1), and Philippe (US 2014/0297671 A1).
Zhu discloses acquiring data generated in an operating environment set in an unmanned vehicle and type information of the operating environment; acquiring a data transformation logic corresponding to the type information from a pre-stored adaption repository, wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information; and transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, wherein data structures of obtained data in compliance with the preset data structure are identical for data generated in the different operating environments. However, Zhu discloses the type identification of the drone device may uniquely identify the device type of the drone device. Zhu does not explicitly disclose wherein the type information is an identification of the operating environment, the operating environment comprises an operating system of the unmanned vehicle. Zhu also does not disclose acquiring the driving data generated by detection components of the unmanned vehicle during operation of the unmanned vehicle, and enabling cloud server to simulate and recover a driving scenario of the unmanned vehicle based on transformed compressed data.
Philippe discloses performing an initial transformation of data from disparate sources, based on the identity of the user consuming the information, into a system preferred format (e.g. incorporated in the same universal XSML format) useful for air traffic control systems to more quickly and accurately present information to controller personnel. Philippe does not teach identifying/ acquiring type information the operating system of the unmanned vehicle/ aircraft by acquiring data structure information of the driving data generated in the operating environment; and identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment; or recognizing the data structure information using a preconfigured recognition model to derive the type information of the operating environment, the preconfigured recognition model trained with data structure training information and its corresponding type training information of the unmanned vehicle operating environment. Philippe also does not disclose acquiring the driving data generated by detection components of the aircraft during operation of the aircraft, and enabling the cloud server to simulate and recover a driving scenario of the aircraft based on transformed compressed data.
The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification. In particular, the prior arts of record do not teach a data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle (or a data processing apparatus, in case of claim 11; or a non- volatile storage medium, in case of claim 17) comprising:
acquiring, by a data processing apparatus of the unmanned vehicle, driving data generated in an operating environment set in an unmanned vehicle during operation of the unmanned vehicle and type information of the operating environment, wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle, and driving data generated in the different operating environments are in different formats, wherein the driving data is generated by detection components of the unmanned vehicle and the operating environment comprises an operating system of the unmanned vehicle; 
acquiring, by the data processing apparatus, a data transformation logic corresponding to the type information from a pre-stored adaption repository, wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information; and 
transforming, by the data processing apparatus, a data structure of the driving data generated in the operating environment according to the data transformation logic corresponding to the type information to obtain unified data in compliance with a preset data structure, wherein data structures of obtained unified data in compliance with the preset data structure are identical for driving data generated in the different operating environments; 
performing, by the data processing apparatus, compressing to the unified data in compliance with the preset data structure to derive compressed data; and 
transmitting, by the data processing apparatus, the compressed data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on received compressed data; 
wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the driving data generated in the operating environment; and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment; or 
recognizing the data structure information using a preconfigured recognition model to derive the type information of the operating environment, the preconfigured recognition model trained with data structure training information and its corresponding type training information of the unmanned vehicle operating environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453